Title: From George Washington to Brigadier General George Clinton, 23 June 1777
From: Washington, George
To: Clinton, George



Dr sr
Head Quarters Middle Brook June 23. 1777

I was favor’d with yours of the 19th Instant & have to acknowledge my approbation of the removal of the two Companys you mention, to the Post near Sidman’s Bridge. you have also my consent to keep Colonel Duboys’ regiment with you it is certainly preferable to any, other, being as you observe perfectly acquainted with the Grounds; which is a singular advantage to any Body of Troops when attackd. shou’d you find it necessary to add to your strength you’ll apply to Genl Putnam (whose strength will now afford it) for a reinforcement. I am Dr Sr &c.

G. W——n.

